ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Main on 05/16/2022.

Claims 1-2, 4-16, 18-23 and 25-27 have been amended to:

1.	(Currently Amended) A supercharger for an internal combustion engine, the supercharger comprising:
	a conduit, said conduit including:
a first inlet in fluidic communication with a crankcase chamber of the engine;
a second inlet in fluidic communication with an intake to a combustion chamber of the engine;
		a third inlet in fluidic communication with an atmosphere; and
	a centrifuge section positioned between said first inlet and said second inlet and defined by a spiral shaped portion having a return port to said crankcase chamber;
	wherein said spiral shaped portion of said centrifuge section is configured such that contaminants are removed from an airflow through said conduit via centrifugal force, at least some of the contaminants exiting the centrifuge section through said return port.

2.	(Currently Amended) The supercharger as claimed in claim 1, wherein a cross-section of said second inlet is smaller in dimension than a cross-section of said centrifuge section and -section of said third inlet.

4.	(Currently Amended) The supercharger as claimed in claim 1, wherein said centrifuge section includes a primary centrifuge and at least one secondary centrifuge.

5.	(Currently Amended) The supercharger as claimed in claim 1, wherein said return port comprises an oil return port.

6.	(Currently Amended) The supercharger as claimed in claim 5, further comprising a one-way valve connecting said oil return port to said crankcase chamber.

7.	(Currently Amended) The supercharger as claimed in claim 1, wherein said centrifuge section is located 

8.	(Currently Amended) The supercharger as claimed in claim 1, wherein said centrifuge section functions as an oil separator.

9.	(Currently Amended) The supercharger as claimed in claim 1, wherein said conduit is bi-directional, thereby allowing fluid to oscillate back and forth through said centrifuge section.

10.	(Currently Amended) The supercharger as claimed in claim 1, wherein 

11.	(Currently Amended) The supercharger as claimed in claim 1, wherein a cross-section of said first inlet is smaller in dimension than a cross-section of said centrifuge section.

12.	(Currently Amended) The supercharger as claimed in claim 1, further comprising a valve provided at said third inlet, wherein said valve is capable of restricting a flow of fluid from said conduit to said atmosphere.

13.	(Currently Amended) The supercharger as claimed in claim 12, wherein said valve prevents said flow of fluid from said conduit to said atmosphere.

14.	(Currently Amended) The supercharger as claimed in claim 13, wherein said valve is a one-way valve.

15.	(Currently Amended) The supercharger as claimed in claim 12, wherein said valve is operable atmosphere so as to reduce or eliminate boost pressure created by said supercharger.

16.	(Currently Amended) An internal combustion engine comprising:
	a combustion chamber;
	a crankcase chamber;
	a piston within said crankcase chamber and associated with said combustion chamber; and
	a conduit, said conduit including:
a crankcase chamber inlet configured to be in fluidic communication with said crankcase chamber 
a combustion chamber inlet configured to be in fluidic communication with an intake to said combustion chamber 
an atmospheric inlet configured to be in fluidic communication with an 
a centrifuge section positioned between said crankcase chamber inlet and said combustion chamber inlet and defined by a spiral shaped portion having a return port to said crankcase chamber; 
	wherein said spiral shaped portion of said centrifuge section is configured such that contaminants are removed from an airflow through said conduit via centrifugal force, at least some of the contaminants exiting the centrifuge section through said return port.

18.	(Currently Amended) The engine as claim in claim 16, further comprising at least two intake valves 

19.	(Currently Amended) The engine as claimed in claim 16, wherein:
	said combustion chamber comprises a first combustion chamber and a second combustion chamber;
	said crankcase chamber comprises a first crankcase chamber and a second crankcase chamber;
	said piston comprises a first piston within said first crankcase chamber and a second piston within said second crankcase chamber;
	said crankcase chamber inlet comprises a first crankcase chamber inlet in fluidic communication with said first crankcase chamber and a second crankcase chamber inlet in fluidic communication with said second crankcase chamber; and
	said combustion chamber inlet comprises a first combustion chamber inlet in fluidic communication with said first combustion chamber and a second combustion chamber inlet in fluidic communication with said second combustion chamber.

20.	(Currently Amended) The engine as claimed in claim 19, wherein said first combustion chamber inlet is configured to be closed by a first intake valve be opened by a second intake valve be opened by said first intake valve be closed by said second intake valve 

21.	(Currently Amended) The engine as claimed in claim 20, wherein said conduit includes at least one flow guide disposed therein 

22.	(Currently Amended) The engine as claimed in claim 21, wherein said first intake valve and said second intake valve are controlled using a single camshaft 

23.	(Currently Amended) The engine as claimed in claim 16, further comprising a turbocharger, wherein said conduit further includes a turbocharger intake port, a turbocharger discharge port, and a valve positioned between said turbocharger intake port and said turbocharger discharge port such that said conduit is configured to selectively direct fluid flow through the turbocharger via said turbocharger intake port and back into said conduit via said turbocharger discharge port
	

25.	(Currently Amended) The engine as claimed in claim 16, wherein:
	said conduit defines a supercharge path extending between the crankcase chamber inlet and the combustion chamber inlet;
	fluid within a first section of said supercharge path is compressed when said piston descends into said crankcase chamber during a downstroke, thereby increasing pressure throughout an 
	fluid within a second section of said supercharge path flows through said combustion chamber inlet into said combustion chamber when said combustion chamber inlet is in an open configuration; and
	the entire length of said 

26.	(Currently Amended) The supercharger 
	said conduit defines a supercharge path extending between the first and second inlets;
	fluid within a first section of said supercharge path is compressed when a piston of the engine descends into said crankcase chamber during a downstroke, thereby increasing pressure throughout an 
	fluid within a second section of said supercharge path flows through said second inlet into said combustion chamber when said second inlet is in an open configuration; and
	the entire length of said 

27.	(Currently Amended) The supercharger 
	said conduit defines a supercharge path extending between the first and second inlets;
	fluid within a first section of said supercharge path is compressed when a piston of the engine descends into said crankcase chamber during a downstroke, thereby increasing pressure throughout an 
	fluid within a second section of said supercharge path flows through said second inlet into said combustion chamber when said second inlet is in an open configuration; and
	the entire length of said .

Reasons for Allowance
Claims 1-2, 4-16, 18-23 and 25-27 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a supercharger and/or engine comprising a conduit including a centrifuge section positioned between the first inlet and the second inlet and defined by a spiral shaped portion having a return port to said crankcase chamber, wherein said spiral shaped portion of said centrifuge section is configured such that contaminants are removed from an airflow through said conduit via centrifugal force, at least some of the contaminants exiting the centrifuge section through the return port in combination with the other claim limitations.
The closest prior art of record is that of JP 3-100323 (Nakai), such that Nakai teaches a comparable supercharging configuration for internal combustion engines, and wherein the supercharging configuration includes corresponding first, second, and third inlets and a centrifuge section (B) [e.g., see Fig. 5 and abstract]. However, the centrifuge section per Nakai substantially differs from the centrifuge section per the claimed invention both structurally and functionally [e.g., in terms of how oil/contaminants are separated from the air via the respective centrifuge sections].
The closest prior art of record relevant to the spiral shaped centrifuge section claimed is that of JP 8200270 (Takada), such that Takada teaches a comparable oil separator (4) for an air compressor [notably not an air compressor for an internal combustion engine (e.g., a supercharger)] that includes a spiral pipe (8) featuring oil return conduits (9), and wherein oil is separated from the air via centrifugal force as the air flows through the spiral pipe, thereby allowing the separated oil to be collected and reused accordingly [e.g., see Fig. 2 and abstract]. However, Takada fails to suggest utilizing the spiral pipe in an internal combustion engine application, let alone the supercharging configuration per the independent claims [e.g., an engine supercharger defined by the respective conduit inlets and centrifuge section].
In view of the closest prior art of record, the claimed invention(s) may be regarded as a novel and inventive means for supercharging an internal combustion engine [e.g., the means for supercharging the engine and separating oil and/or contaminants from the airflow is distinct and will have a direct impact on the quality of the charge air delivered to the combustion chamber and the efficiency of the supercharged internal combustion engine]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747